Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 10/19/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
Claims 16-32 (cancelled).
Claims 43-51 (cancelled).
These claims were cancelled because they were directed to a non-elected invention, where the election was made without traverse and the claims are not eligible for rejoinder. See MPEP 1302.04.
The applicant’s request for rejoinder is acknowledged, but not persuasive. In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. 
In this case neither claim 16 or 43 require all the limitations of an allowable claim. Accordingly claims 16-32 and 43-51 are ineligible for rejoinder.
Allowable Subject Matter
Claims 1-6, 8-15, 35-42, 67-69, 71-73 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the plurality of filaments of the braided layer are movable between the first and second polymeric layers such that the braided layer is configured to radially expand as a medical device is passed through the sheath. Claim 71 recites a braided layer radially outward of the first polymeric layer, the braided layer comprising a plurality of filaments braided together and wherein at least portion of the plurality filaments of the braided layer form loops at a distal end of the braided layer.
The office agrees the art of record fails to teach or suggest these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771